Reasons For Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a sigma delta ADC comprising a first-amplifier-first-transistor comprising: a control-terminal, that is connected to the first-amplifier-first-input- terminal and is configured to receive a high-voltage first-amplifier-first-input-signal; a first-conduction-channel-terminal, that is configured to be connected to a high-voltage supply; a second-conduction-channel-terminal, that is configured to provide a low-voltage signal for setting the voltage at the first-amplifier-first-output-terminal; a first-amplifier-second-transistor comprising: a control-terminal, that is connected to the first-amplifier-second-input- terminal and is configured to receive a high-voltage first-amplifier-second-input-signal; a first-conduction-channel-terminal, that is configured to be connected to a high-voltage supply; Page 2 of 11New U.S. patent appln.Docket No.: 82237772US02 Preliminary Amendment filed a second-conduction-channel-terminal, that is configured to provide a low-voltage signal for setting the voltage at the first-amplifier-second-output-terminal; a first-amplifier-first-transistor comprising: a control-terminal, that is connected to the first-amplifier-first-input- terminal and is configured to receive a high-voltage first-amplifier-first-input-signal; a first-conduction-channel-terminal, that is configured to be connected to a high-voltage supply; a second-conduction-channel-terminal, that is configured to provide a low-voltage signal for setting the voltage at the first-amplifier-first-output-terminal; a first-amplifier-second-transistor comprising: a control-terminal, that is connected to the first-amplifier-second-input- terminal and is configured to receive a high-voltage first-amplifier-second-input-signal; a first-conduction-channel-terminal, that is configured to be connected to a high-voltage supply; Page 2 of 11New U.S. patent appln.Docket No.: 82237772US02 Preliminary Amendment filed a second-conduction-channel-terminal, that is configured to provide a low-voltage signal for setting the voltage at the first-amplifier-second-output-terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845